Exhibit 10.19

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AGREEMENT dated as of July 10, 2003 between Digitas LLC, a Delaware limited
liability company (the “Company”), Digitas Inc., the parent of the Company which
hereby guarantees the Company’s obligations hereunder, and Thomas M. Lemberg
(the “Executive”).

 

WHEREAS, the Company and the Executive desire to set forth in a written
agreement the terms and conditions of the Executive’s continuing employment by
and continued services to the Company;

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1. Effective Date. The Effective Date of this Agreement is July 10, 2003.

 

2. Employment Period. The period during which the Company shall employ the
Executive and the Executive shall serve the Company under this Agreement (the
“Employment Period”) shall begin on the Effective Date and end on July 10, 2004.
Upon written agreement of the parties, the Employment Period may be extended by
consecutive one year periods beginning July 11, 2004.

 

3. Position and Duties. During the Employment Period, the Executive shall serve
as Executive Vice President, General Counsel and Strategic Alliances with the
duties and responsibilities customarily assigned to such position and such other
duties and responsibilities as the Board of Directors or the Chief Executive
Officer of the Company shall from time to time assign to the Executive.

 

4. Full-time Position. During the Employment Period, and excluding any periods
of vacation and sick leave to which the Executive is entitled, the Executive
shall devote his full business attention and time to the business and affairs of
the Company and shall use his best efforts to carry out such responsibilities
faithfully and efficiently. It shall not be considered a violation of the
foregoing for the Executive to (a) serve on corporate, civic or charitable
boards or committees, (b) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (c) manage personal investments, so long
as such activities do not materially interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.

 

5. Compensation.

 

(a) Base Salary. As compensation for the Executive’s services hereunder during
the Employment Period, the Company shall pay to the Executive an annual salary
(the “Base Salary”) of not less than $300,000.00 payable at such times and
intervals as the Company pays the base salaries of its other executive
employees. The Base Salary shall be reviewed annually during the Employment
Period for possible increase. The Base Salary shall not be reduced after any
such increase, and the term “Base Salary” shall thereafter refer to the Base
Salary as so increased.

 

(b) Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible for an annual bonus of 60% of the annual Base Salary (the “Annual
Bonus”). Annual bonuses are awarded for calendar year performance, and are paid
on or about April 1 of the following year, subject to the conditions precedent
that the Executive is employed on that date. Payment of the Annual Bonus will be
made in cash.

 

(c) Benefits. During the Employment Period, the Executive shall be entitled to
receive employee benefits (including without limitation medical, life insurance
and other welfare benefits and benefits under retirement and savings plans),
Company-provided parking and paid vacation, in each case to the same extent as,
and on the same terms and conditions as, other similarly situated senior
executives of the Company from time to time.

 

1



--------------------------------------------------------------------------------

(d) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Executive during the Employment
Period in carrying out his duties under this Agreement, provided that the
Executive complies with the policies, practices and procedures of the Company
for submission of expense reports, receipts, or similar documentation of such
expenses.

 

6. Termination of Employment.

 

(a) Termination by the Company. The Executive’s employment may be terminated by
the Company under any of the following circumstances:

 

(i) upon the “Disability” of the Executive, defined as the inability of the
Executive to perform his duties hereunder on a full-time basis by reason of
physical or mental incapacity, sickness or infirmity that continues for more
than 180 days or for periods aggregating more than 180 days during any period of
365 consecutive days; such disability to be such that the Executive is entitled
to disability benefits under the Company’s applicable disability insurance
policy.

 

(ii) for “Cause,” as defined below; or

 

(iii) for any other reason (a termination without “Cause”).

 

(b) Definition of “Cause”. “Cause” means and shall be limited to:

 

(i) wrongful misappropriation of the funds or property of the Company;

 

(ii) use of alcohol or illegal drugs interfering with the performance of the
Executive’s obligations, continuing after written warning of such actions;

 

(iii) admission, confession, indictment or plea bargain to, or conviction of, a
felony, or of any crime involving moral turpitude, dishonesty, theft, unethical
or unlawful conduct;

 

(iv) commission of any willful, intentional or grossly negligent act which could
reasonably be expected to injure the reputation, business or business
relationships of the Company or which may tend to bring the Executive or the
Company into disrepute, or the willful commission of any act which is a breach
of the Executive’s fiduciary duties to the Company;

 

(v) commission of any act which constitutes a material breach of the policies of
the Company, including but not limited to the disclosure of any confidential
information or trade secrets pertaining to the Company or any of its clients.

 

For purposes of this Section, any act or failure to act of the Executive shall
not be considered “willful” unless done or omitted to be done by the Executive
not in good faith and without reasonable belief that the Executive’s action or
omission was in the best interest of the Company. The determination that any of
the above described events constitute Cause shall be made by the Board in its
sole discretion. The Company shall give the Executive Notice of termination
specifying which of the foregoing provisions is applicable. The effective date
of the Executive’s termination of employment with the Company (the “Date of
Termination”) shall be the 30th business day after such Notice is given or such
other date as the Company and the Executive shall agree.

 

 

(c) Termination by the Executive. The Executive’s employment may be terminated
by the Executive under either of the following circumstances:

 

(i) for “Good Reason,” as defined below; or

 

(ii) for any other reason (a termination without “Good Reason”).

 

(d) Definition of “Good Reason”. “Good Reason” means termination at the
Executive’s initiative:

 

(i) within two years after a corporate Change in Control (as defined in Exhibit
A to this Agreement) if the Executive’s title, duties, status, reporting
relationship, authority, responsibilities or compensation have

 

2



--------------------------------------------------------------------------------

been materially and adversely affected; or if the Executive’s principal place of
employment immediately prior to the Change of Control is relocated to a location
outside the greater metropolitan area in which such principal place of
employment was located.

 

(ii) after any material failure by the Company to comply with any provision of
Section 5 of this Agreement, unless such failure is remedied by the Company
within ten business days after receipt of Notice thereof from the Executive.

 

The Executive shall give the Company Notice of termination specifying which of
the foregoing provisions is applicable and the factual basis therefor, and if
the Company fails to remedy such material failure, the Date of Termination shall
be the 30th business day after such Notice is given or such other date as the
Company and the Executive shall agree.

 

(e) Severance Benefits upon Certain Terminations. If during the Employment
Period the Executive’s employment is terminated by the Company without Cause or
by the Executive with or without Good Reason, the Executive shall not be
entitled to any further compensation or benefits provided for under this
Agreement except as follows:

 

(i) After the Date of Termination, the Company shall continue to pay the
Executive, (A) the Base Salary at the rate in effect immediately before the Date
of Termination (but, in the case of a termination by the Executive for Good
Reason, disregarding any reduction thereof that was the basis for such
termination) until the last day of the applicable Employment Period (i.e. July
10th) (the “Severance Period”) and (B) in the event the Date of Termination is
prior to April 1st in any year of the Employment Period, any unpaid Annual Bonus
amount for the immediately prior calendar year (the “Bonus Amount”).

 

(ii) During the Severance Period, the Company shall pay for the Executive’s
group health benefits on the terms and conditions applicable to active employees
of the Company pursuant to COBRA (the “Group Health Benefits”) provided the
Executive is eligible for such COBRA coverage, and shall provide the Executive
with information and access to enable the Executive to continue COBRA coverage
thereafter for the maximum permitted duration at the Executive’s expense;
provided, that during any period when the Executive is eligible to receive any
such benefits under another employer-provided plan or a government plan, the
Group Health Benefits or substitute benefits provided by the Company under this
clause may be made secondary to those provided under such other plan;

 

(iii) Notwithstanding any terms to the contrary in the applicable option plan or
option agreements, stock options previously granted to the Executive that have
vested as of the Date of Termination (or final day of the Employment Period if
the Executive is employed until the last day of the Employment Period and this
Agreement expires by its terms and is not renewed), shall remain exercisable for
fifty days after the first anniversary of the Effective Date of the relevant
Employment Period (i.e. August 30, 2004), provided that termination is not for
Cause.

 

(iv) The Company shall pay the Executive any amounts that have been earned but
not yet paid under Section 5 hereof.

 

(v) Notwithstanding any other provision of this Agreement, receipt of severance
benefits, or any Annual Bonus, is conditioned on Executive’s execution and
delivery of a separation agreement including a general release of claims, in a
form acceptable to the Company, and on Executive’s strict compliance with the
his Employee Confidential Information, Noncompetition and Ownership Agreement
dated August 1, 2001.

 

(f) Additional Severance Benefits upon Terminations after Corporate Change in
Control. In addition to the severance benefits provided for in Section 6(e), if
within two years after a corporate Change in Control (as defined in Exhibit A to
this Agreement) the Executive’s employment is terminated by the Company without
Cause or by the Executive for Good Reason, and the Chief Executive Officer of
the Company immediately prior

 

3



--------------------------------------------------------------------------------

to the Change in Control approves of the additional severance benefits in
writing at his or her sole discretion, the Executive shall be entitled to
additional severance benefits as follows:

 

(i) an additional twelve months, payable on a bi-monthly basis over that twelve
month period, of the sum of (A) the Base Salary at the rate in effect
immediately before the Date of Termination (but, in the case of a termination by
the Executive for Good Reason, disregarding any reduction thereof that was the
basis of such termination) and (B) the Bonus Amount equal to the Executive’s
bonus target.

 

(ii) Stock options previously granted to the Executive shall become vested
immediately and shall be exercisable within twelve months of the Executive’s
Termination in accordance with the applicable stock option plan.

 

(iii) The Company shall extend the period during which it will provide the
Executive with Group Health Benefits set forth in Section 6(e)(ii) for an
additional twelve months.

 

(g) Additional Limitation.

 

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that any compensation, payment or distribution by the Company to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Severance Payments”), would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
following provisions shall apply:

 

(A) If the Severance Payments, reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes payable
by the Executive on the amount of the Severance Payments which are in excess of
the Threshold Amount, are greater than or equal to the Threshold Amount, the
Executive shall be entitled to the full benefits payable under this Agreement.

 

 

(B) If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes on the
amount of the Severance Payments which are in excess of the Threshold Amount,
then the benefits payable under this Agreement shall be reduced (but not below
zero) to the extent necessary so that the maximum Severance Payments shall not
exceed the Threshold Amount. To the extent that there is more than one method of
reducing the payments to bring them within the Threshold Amount, the Executive
shall determine which method shall be followed; provided that if the Executive
fails to make such determination within 45 days after the Company has sent the
Executive Notice of the need for such reduction, the Company may determine the
amount of such reduction in its sole discretion.

 

For the purposes of this Section 6(g), “Threshold Amount” shall mean three times
the Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.

 

(ii) The determination as to which of the alternative provisions of Section
6(g)(i) shall apply to the Executive shall be made by any nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or the Executive. For
purposes of determining which of the alternative provisions of Section 6(g)(i)
shall apply, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of the Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon the Company and the Executive.

 

4



--------------------------------------------------------------------------------

(h) Other Terminations. If the Executive’s employment is terminated by reason of
the Executive’s death or Disability, the Executive shall not be entitled to any
compensation under this Agreement other than:

 

(i) Base Salary through the 90th day following the Date of Termination,

 

(ii) any unpaid Annual Bonus that Executive has earned fully in accordance with
Section 5(b) above, for the immediately prior fiscal year that ended before the
Date of Termination,

 

(iii) benefits under and subject to the terms and conditions of any long-term
disability insurance coverage in the case of termination because of Disability,
and

 

(iv) vested benefits, if any, required to be paid or provided by law.

 

7. Employee Confidential Information, Noncompetition and Ownership Agreement.
This Agreement does not affect the Executive’s obligations under the Employee
Confidential Information, Noncompetition and Ownership Agreement dated August 1,
2001 (the “Confidentiality Agreement”) previously signed by the Executive. Such
obligations continue in full force and effect according to the terms of the
Confidentiality Agreement.

 

8. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
specifically provided in Section 6(e)(ii) (health benefits) above, such amounts
shall not be reduced, regardless of whether the Executive obtains other
employment.

 

9. Notices.

 

(a) Each notice, demand, request, consent, report, approval or communication
(hereinafter “Notice”) which is or may be required to be given by any party to
the other party in connection with this Agreement shall be in writing and given
by facsimile, personal delivery, receipted delivery services, or by certified
mail, return receipt requested, prepaid and properly addressed to the other
party as shown below.

 

(b) Notices shall be effective on the date sent via facsimile, the date
delivered personally or by receipted delivery service, or three (3) days after
the date mailed:

 

If to the Company:

  

Digitas LLC Prudential Tower 800 Boylston Street Boston, MA 02199

Attn: Chief People Officer

If to the Executive:

  

Thomas Lemberg

13 Gypsy Trail

Weston, MA 02493

 

Or at the residence address most recently filed with the Company.

 

(c) Each party may designate by Notice to the other a new address to which any
Notice may thereafter be given.

 

10. Entire Agreement. This Agreement shall constitute the entire agreement of
the parties with respect to the subject matter hereof and shall supersede all
prior agreements whether oral or written with the Company and its predecessor
entities with respect to the subject matter hereof, including, without
limitation, the Employment Agreement between the parties dated July 9, 2001.

 

 

5



--------------------------------------------------------------------------------

11. Successors and Assigns.

 

(a) This Agreement is personal to the Executive and shall not be assignable by
the Executive without the prior written consent of the Company. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b) The Company may assign this Agreement to any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company that expressly
agrees to assume and perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
assignment had taken place, and “Company” shall include any such successor that
assumes and agrees to perform this Agreement, by operation of law or otherwise.

 

12. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without reference to principles of
conflict of laws.

 

(b) This Agreement may not be amended or modified except by a written agreement
executed by the parties hereto.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

 

(d) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of, or to assert any right under, this Agreement shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.

 

(e) The headings contained in this Agreement are for convenience only and in no
manner shall be construed as part of this Agreement.

 

(f) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

(g) When required by the context, references to “the “Company” in this Agreement
shall mean or shall include Digitas LLC, its successors and assigns (subject to
the provisions of Section 11(b), its predecessors and its Affiliates. Affiliates
are companies that control, that are controlled by, or are under common control
with Digitas LLC.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the day and year first above written.

 

THOMAS M. LEMBERG        

/s/    THOMAS M. LEMBERG

--------------------------------------------------------------------------------

     

1/28/04

--------------------------------------------------------------------------------

        Date DIGITAS LLC        

By:    /s/    ANNE DRAPEAU

--------------------------------------------------------------------------------

     

1/28/04

--------------------------------------------------------------------------------

Name:    /s/    Anne Drapeau       Date Title:      Chief People Officer        
DIGITAS INC.        

By:    /s/    ANNE DRAPEAU

--------------------------------------------------------------------------------

     

1/28/04

--------------------------------------------------------------------------------

Name:    Anne Drapeau       Date Title:      Chief People Officer        

 

7



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITION OF “CHANGE IN CONTROL”

 

“Change in Control” shall mean any of the following:

 

(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing twenty-five
percent (25%) or more of either (A) the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the
Company’s Board (“Voting Securities”) or (B) the then outstanding shares of
Company’s common stock, par value $0.01 per share (“Common Stock”) (other than
as a result of an acquisition of securities directly from the Company); or

 

(b) persons who, as of the Commencement Date, constitute the Company’s Board
(the “Incumbent Directors”) cease for any reason, including, without limitation,
as a result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to the Commencement Date shall be considered
an Incumbent Director if such person’s election was approved by or such person
was nominated for election by a vote of at least a majority of the Incumbent
Directors; but provided further, that any such person whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or

 

(c) the stockholders of the Company shall approve (A) any consolidation or
merger of the Company where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the aggregate more than
fifty percent (50%) of the voting shares of the Company issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (B) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or (C)
any plan or proposal for the liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company which, by reducing the number, of
shares of Common Stock or other Voting Securities outstanding, increases the
proportionate number of shares beneficially owned by any person to twenty-five
percent (25%) or more of either (A) the combined voting power of all of the then
outstanding Voting Securities or (B) Common Stock; provided, however, that if
any person referred to in this sentence shall thereafter become the beneficial
owner of any additional shares of Voting Securities or Common Stock (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns twenty-five percent (25%) or more of either (A) the
combined voting power of all of the then outstanding Voting Securities or (B)
Common Stock, then a “Change of Control” shall be deemed to have occurred for
purposes of the foregoing clause (a).

 

EXHIBIT A-1